Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same; that the appraised value, less certain additions represents the proper export value of certain items, and that there is no foreign value which is higher.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear on the invoices covered by said appeals to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.